Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 13 recites “each flats”. This should be changed to --each flat--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a pair of rolling tracks”. It is unclear if this pair of rolling tracks is the same as the “at least one pair of annular rolling tracks” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe  U.S. 2010/0262383.
Re clm 1, Isobe discloses a vehicle suspension group, comprising a hub unit (Fig. 1A), a suspension upright for the wheel hub unit and a sensorized system (Fig. 1B) for detecting mechanical stresses acting on the wheel hub unit; the wheel hub unit comprising a radially outer ring (1) stationary in use, a flanged hub (2) arranged coaxially and radially on an inside of the radially outer ring and facing, in use, an outside of a vehicle, and a plurality of rolling bodies (5s) inserted within the outer ring to render the flanged hub rotatable with respect to the outer ring, wherein the sensorized system comprises, four flats (23 and/or 23b) arranged angularly and spaced from one another on a radially outer lateral cylindrical surface of the outer ring, each flat extending axially over at least one pair of annular rolling tracks (flat 23 extends whole axial length of outer ring 1) for said rolling bodies made on a radially inner lateral surface of the outer ring and being orientated in a circumferential direction (sensor arrangement extends in circumferential direction as shown in Fig. 2) transverse to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; wherein the flats are formed on the radially outer lateral cylindrical surface of the outer ring (show in Fig. 2); a deformation sensing module (20, Fig. 1-3) fixed integrally on each flat, each sensing module including  at least one pair of deformation sensor (22s) arranged at a respective annular rolling track for the rolling bodies and orientated according to a circumferential direction, so as to extend along a circumferential profile of the annular rolling track (22s at least partially overlap races; Fig. 1A and 1B); and an electric circuit (including 24 and dashed lines) to pick up a signal emitted by, or related to, each said sensing module, in order to detect, in use, in real-time, forces and torques applied on a tire of a wheel mounted on the hub bearing unit ([0013] and [0014]).
	Re clm 4, Isobe discloses a wheel hub unit (Fig. 1A and 1B) for a vehicle suspension group comprising a sensorized system (Fig. 1B) for detecting the mechanical stresses acting on the wheel hub unit and a suspension upright, the wheel hub unit configured to couple with the suspension upright of the vehicle suspension group, the wheel hub unit comprising:  a rolling bearing comprising a stationary radially outer ring (1), a flanged hub (2) disposed coaxial and radially on an inside of the radially outer ring and facing, when in use, towards an outside of the vehicle, and a plurality of rolling bodies inserted within the outer ring for rendering the flanged hub rotatable with respect to the outer ring, wherein the sensorized system comprises, four flats (23 and/or 23b, Fig. 1-3) arranged angularly and spaced from each other on a radially outer lateral cylindrical surface of the outer ring, each flat extending axially over at least one annular rolling track for the rolling bodies made on a radially inner lateral surface of the outer ring, and orientated in a circumferential direction transverse to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring, wherein the flats are formed on the radially outer lateral cylindrical surface of the outer ring; a deformation sensing module (20) fixed integrally  on each flat, each sensing module including at least one deformation sensor (22) arranged at a respective annular rolling track for the rolling bodies and orientated circumferentially so as to extend along a circumferential profile of the annular rolling track (sensors overlap races, Fig. 1A and 1B); and an electric circuit (including 24 and dashed lines) for picking up a signal related to each sensing module, wherein a position of each deformation sensor corresponds to a position of a respective portion of a flat surface delimited by each flat, on which portions of the deformation sensors are fixed  integrally, the portions of the flat surface arranged at a crossing of a line of contact angle of each of the at least one annular rolling tracks  with respect to the flat surface delimited by each flattening (Fig. 1A shows contact angles lines of 5 such that the pass through the location of 20).

Double Patenting
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  of U.S. Patent No. 11,453,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the added limitations do not further limit the claim.
 	
	Allowable Subject Matter
Claims 3 and 5-11, 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656